Exhibit SUBSCRIPTION AGREEMENT Surna Inc. 2nd Floor, 1901 Avenue of the Stars Los Angeles, CA90067 Dear Sirs: Concurrent with execution of this Agreement, the undersigned (the “Purchaser”) is purchasing () shares of Common Stock of Surna Inc. (the “Company”) at a price of $0.10 per Share (the “Subscription Price”). Purchaser hereby confirms the subscription for and purchase of said number of shares and hereby agrees to pay herewith the Subscription Price for such Shares. Purchaser further confirms that Mr.
